Citation Nr: 0835997	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-03 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, status post total 
right knee arthroplasty, currently rated 30 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right knee scars.

3.  Entitlement to an increased (compensable) rating for 
service-connected left knee scars.
	
4.  Entitlement to an increased disability rating for 
service-connected residuals of an anterior cruciate ligament 
(ACL) repair of the left knee, currently rated 20 percent 
disabling.

5.  Entitlement to an increased disability rating for post-
traumatic arthritis of the left knee, currently rated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Procedural history

In the August 2004 rating decision, service connection was 
granted for five disabilities of the knees: residuals of a 
meniscectomy of the right knee, post-traumatic arthritis of 
the right knee, residuals of an ACL repair of the left knee, 
post-traumatic arthritis of the left knee, and bilateral knee 
scars.  Twenty percent disability ratings were assigned for 
the residuals of a meniscectomy of the right knee and 
residuals of an ACL repair of the left knee; separate 10 
percent disability ratings were assigned for post-traumatic 
arthritis of the right and left knees ; and a zero percent 
disability rating was assigned for bilateral knee scars.  

The veteran timely expressed disagreement with the assigned 
disability ratings.  
The RO issued a Statement of the Case (SOC) on February 9, 
2006.  On February 14, 2006 the RO received a statement from 
the veteran, which the RO later accepted as a timely 
Substantive Appeal.  

The veteran underwent a total right knee arthroplasty on May 
3, 2006.  In an October 2006 rating decision, the service-
connected meniscectomy residuals and arthritis of the right 
knee were reclassified as one right knee disability, status 
post total right knee arthroplasty.  A 30 percent disability 
was assigned effective from July 1, 2007.  The veteran 
continued to express disagreement with the assigned rating.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the VA office in San Antonio, 
Texas.  A transcript of the hearing has been associated with 
the veteran's claims folder.

Issue clarification

The RO has rated the all of the service-connected bilateral 
knee scars as a single disability.  The Board has determined 
that as to the scars, each knee should be separately rated.  
Therefore, the issues are as stated on the title page.

Remanded issues

The issues of increased ratings for residuals of an ACL 
repair of the left knee, post-traumatic arthritis of the left 
knee, and a left knee scar are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected right knee disability was 
the subject of reconstructive surgery on May 3, 2006.  The 
objective clinical findings show that the veteran's right 
knee disability is currently manifested by limitation of 
flexion to 80 degrees, no limitation of extension, and no 
instability.    

2.  The objective clinical findings show that the veteran' 
service-connected right knee scars are not painful on 
examination.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
knee disabilities, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service-connected right knee disability, status post 
arthroplasty, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2007).  

2.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the veteran's right knee scars have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7804 (2007).

3.  The criteria for referral for the service-connected right 
knee disabilities to appropriate authority for consideration 
on an extra-schedular basis are not met.  38 C.F.R. § 
3.321(b)(1) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected right knee disabilities.  As is discussed elsewhere 
in this decision, the issues of the veteran's entitlement to 
increased ratings for his left knee disabilities are being 
remanded for further procedural development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
September 2005, March 2006, and July 2007, which were 
specifically intended to address the requirements of the 
VCAA.

The March 2006 and July 2007 VCAA letters informed the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  As for the evidence to be provided by 
the veteran, in the September 2005 and July 2007 VCAA letters 
the RO asked the veteran to identify and send relevant 
medical evidence.  The RO provided the veteran with VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the September 2005 and July 2007 VCAA letters, 
the veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claim.  [VA examinations were 
conducted in February 2004 and April 2007.]

In the July 2007 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.  

In the July 2007 VCAA letter, the RO informed the veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
July 9, 2007 VCAA letter, page 2.  That VCAA letter thus 
complied with the "give us everything you've got" 
requirement formerly contained in 38 C.F.R. § 3.159(b)(1) 
because the letter informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by VA.  

[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.]


In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), in and as to effective date, element (5), in the March 
2006 VCAA letter and the July 2007 VCAA letter, pages 5-6.

(iii.) Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  This matter concerns an appeal from an initial rating 
decision and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in August 2004, 
after the September 2003 VCAA letter.  Therefore, the timing 
of the VCAA notice which was given with regard to the four 
elements of 38 U.S.C.A. § 5103 is not at issue as to this 
claim.

The notice as to the current level of disability, 
Dingess/Hartman element (4), in and as to effective date, 
Dingess/Hartman element (5), was not given until the March 
2006 VCAA letter, after the initial adjudication of the claim 
in August 2004.  He was afforded an opportunity to respond 
before the supplemental statement of the case (SSOC) was 
issued in June 2007.  Therefore, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to those two 
elements in Dingess/Hartman.

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes private treatment records and 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issue has been identified and 
obtained, to the extent possible.

The RO requested in the July 2007 VCAA letter that the 
veteran authorize the release of records from Dr. L.  
However, the veteran has not authorized the release of 
records from that medical provider.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the veteran has not provided the records he has 
referred to, and he has not authorized VA to obtain those 
records.  To the extent that such records are pertinent to 
his claims and are still not in the record, their absence is 
entirely the responsibility of the veteran.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  He testified at a hearing held at a VA office before 
the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

1.  Entitlement to an increased disability rating for a right 
knee disability status post total right knee arthroplasty, 
currently rated 30 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).


Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).
Since this is an appeal as to the initial disability ratings 
assigned, the Board will apply Fenderson.

Staged ratings have in fact been assigned by the RO.  A 20 
percent disability rating for residuals of a meniscectomy of 
the right knee was assigned under Diagnostic Code3 5257 
effective from August 22, 2003 to May 2, 2006, and a 10 
percent disability rating was assigned for post-traumatic 
arthritis of the right knee under Diagnostic Codes 5003-5260 
from August 22, 2003 to May 2, 2006, the day before the knee 
replacement surgery.  After the right knee replacement 
surgery, a temporary 100 percent disability rating pursuant 
to 38 C.F.R. § 4.30 was assigned from May 3, 2006 to May 31, 
2006.  A 100 percent schedular rating was assigned under 
Diagnostic Code 5055 from June 1, 2006 to June 30, 2007, and 
a 30 percent disability rating was assigned effective from 
July 1, 2007 forward.

Assignment of diagnostic code

The veteran is currently assigned a 30 percent disability 
rating for status post total right knee arthroplasty under 
Diagnostic Code 5055.  Prior to May 3, 2006 (the date of the 
right knee replacement) the veteran was assigned a 20 percent 
disability rating for residuals of meniscectomy of the right 
knee under Diagnostic Code 5257 and a 10 percent disability 
rating for post-traumatic arthritis of the right knee under 
Diagnostic Codes 5010-5260.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5055 applies specifically to a knee 
replacement (prosthesis), and rates based on the severity of 
the residuals of the arthroplasty.  There is no other 
diagnostic code which rates a knee arthroplasty.  Neither the 
veteran nor his representative has suggested another 
diagnostic code, and the Board cannot identify a diagnostic 
code that would be more appropriate to the veteran's 
diagnosed disability and his claimed symptoms as of May 3, 
2006.  

Additionally, the Board finds that the veteran's right knee 
disability was properly rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5010-5260 prior to the May 3, 
2006 right knee replacement.  Prior to the operation, the 
veteran's right knee disability was characterized by 
instability as well as by arthritis with associated 
limitation of motion.  See 38 C.F.R. § 4.25 (2007); 
VAOPGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) [separate disabilities arising from a single 
disease entity are to be rated separately]. 
  
Specific rating criteria

(i.)  Diagnostic Code 5055

Under Diagnostic Code 5055, the minimum rating is 30 percent.  
A 60 percent rating is warranted with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 100 percent rating is available for 
one year following implementation of the prosthesis.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2007).

If there are intermediate degrees of residual weakness, pain 
or limitation of motion, Diagnostic Code 5055 instructs to 
rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2007).

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

A 40 percent rating under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula with loose motion, requiring 
use of a brace.  Malunion of the tibia and fibula with marked 
knee or ankle disability allows for the assignment of a 30 
percent rating; with moderate disability, 20 percent; and 
with slight disability, 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2007).

(ii.)  Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included for recurrent subluxation or lateral 
instability: 

30 percent -- severe
20 percent - moderate
10 percent -- slight.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

The Board observes that the words "moderate" and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2007).  
"Moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary 871 (1988).  "Severe" is generally defined as "of 
a great degree: serious."  Id., 1078 (1990).

(iii.)  Arthritis

Trauma-induced arthritis, substantiated by x-ray findings, 
shall be rated as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  A 10 percent disability rating is warranted for 
noncompensable limitation of motion and X-ray evidence of 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  

Limitation of extension has been discussed above.  Limitation 
of flexion of a leg to 60 degrees is rated as noncompensable 
(zero percent disabling).  Flexion limited to 45 degrees 
warrants a 10 percent evaluation, and flexion limited to 30 
degrees warrants a 20 percent rating.  The highest available 
rating, 30 percent, is warranted when flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2007).

Analysis

Schedular rating

The veteran's service-connected knee disability is currently 
rated 30 percent disabling.  The next higher rating under 
Diagnostic Code 5055 is 60 percent.

The Board must first determine if there are intermediate 
degrees of residual weakness, pain or limitation of motion 
which allow it to rate the disability under Diagnostic Codes 
5256, 5261, or 5262.

Diagnostic Code 5256 pertains to ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The report of the April 2007 VA examination shows no 
evidence of ankylosis.  The range of motion of the right knee 
was from zero to 80 degrees.  There is no other medical 
evidence which suggests that ankylosis exists, and the 
veteran does not appear to contend that his right knee is 
ankylosed.

With respect to limitation of extension of the veteran's 
right knee, the April 2007 VA examination report indicates 
that extension was to zero degrees.  This finding is 
consistent with a noncompensable rating under Diagnostic Code 
5261, and falls far short of what is required for the 
assignment a 40 percent or 50 percent rating under.  
Diagnostic Code 5261.

With respect to Diagnostic Code 5262, the April 2007 VA 
examination shows that the veteran's prosthetic right knee is 
stable and intact.  There is clearly no support for a finding 
that the knee should be rated 40 percent under Diagnostic 
Code 5262.

Accordingly, rating by analogy to Diagnostic Codes 5256, 
5261, or 5262 is not warranted.  The Board will therefore 
move on to a discussion of a higher rating under Diagnostic 
Code 5055.

To warrant a 60 percent disability rating under Diagnostic 
Code 5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the left 
knee.  The criteria in this Diagnostic Code are disjunctive, 
not conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]; compare Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].  
Therefore, evidence of either severe painful motion or 
weakness will suffice for an increased disability rating.

The veteran testified that he still has instability of the 
right knee and that he still uses a cane.  See transcript, 
page 5.  However, there was no clinical evidence of any 
instability of the prosthetic joint or of any appreciable 
weakness of the knee during the April 2007 VA examination.  
The April 2007 VA examiner specifically noted that there was 
no objective clinical evidence that function was limited by 
weakness.  The April 2007 VA examination of the right knee 
also shows that all ligaments were intact.  Also, while the 
veteran reported instability at the August 2008 hearing, he 
did not report any instability of the right knee at the April 
2007 VA examination.  Instead, he merely complained of 
swelling and stiffness in the right knee.  

Although the Board has taken the veteran's contentions 
regarding instability into consideration, the Board finds the 
objective evidence to be more credible and more probative.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  In short, 
although the veteran still uses a cane, there is no 
indication of weakness of the right knee as to warrant an 
increased disability rating under Diagnostic Code 5055. 

At the August 2008 hearing, the veteran testified that he 
could flex his right knee to 84 degrees and that he still had 
pain.  See the hearing transcript, pages 4, 7-8.  
Consistently, the report of the April 2007 VA examination 
shows that range of motion was zero to 80 degrees in the 
right knee.  The veteran complained of pain at the end of the 
arc.  During that examination, the veteran was able to 
achieve well over half the range of flexion and a full range 
of extension.  Under such circumstances, "severe painful 
motion" necessary for a 60 percent rating under Diagnostic 
Code 5055 is not currently demonstrated.

The Board further notes in passing that a 100 percent rating 
is not available to the veteran, as it is only warranted for 
one year following implementation of the prosthesis, and was 
in fact so assigned.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under Diagnostic Code 5055.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As an initial matter, painful motion and weakness are 
specifically contemplated in the schedular criteria under 
Diagnostic Code 5055.  Thus, assigning additional disability 
for such symptomatology would constitute prohibited 
pyramiding.  
See 38 C.F.R. § 4.14 (2007).

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Assuming that the DeLuca factors apply, the evidence in this 
case does not indicate that they constitute additional 
disability warranting the assignment of a higher rating.  The 
April 2007 VA examiner noted that there was no objective 
clinical evidence that function was limited by pain, fatigue, 
weakness, incoordination, or lack of endurance except for 
pain at the end of the arc at 80 degrees of flexion.  

In short, the medical evidence of record does not document 
any weakened movement, pain, excess fatigability, 
incoordination or lack of endurance that is not contemplated 
in the currently assigned 30 percent rating.  The Board 
therefore concludes that the currently assigned 30 percent 
rating for the service-connected right total knee 
arthroplasty contemplates any functional impairment, pain, 
and weakness experienced by the veteran as a result of this 
disability.

Fenderson considerations

As has been discussed at length above, the veteran has been 
assigned staged ratings before and after his right knee 
replacement.    

Before the right knee replacement surgery, a 20 percent 
disability rating for residuals of a meniscectomy of the 
right knee and a separate 10 percent disability rating was 
assigned for post-traumatic arthritis of the right knee from 
August 22, 2003, the effective date of service connection, to 
May 2, 2006, the day before the knee replacement surgery.  
The Board finds that at no time from August 22, 2003 to May 
2, 2006 has there been either an appreciable worsening or 
diminution of symptoms for the veteran's service-connected 
residuals of a meniscectomy.  The veteran himself has not so 
contended.  

The veteran has not submitted any medical treatment records 
which might that higher ratings were warranted for 
instability and/or arthritis of the right knee during any 
period of time from August 22, 2003 to May 2, 2006.  At the 
February 2004 VA examination, the examiner characterized the 
right knee disability as "moderate."  The Board places 
great weight on the examiner's finding that the instability 
was only "moderate" as opposed to "severe."  There is no 
competent medical evidence to the contrary.  Based on this 
evidence, the Board finds no objective basis on which to 
award a rating in excess of 20 percent under Diagnostic Code 
5257 for the right knee at any time.  
  
Similarly, at the February 2004 VA examination, flexion was 
to 100 degrees.  
The veteran did not have flexion limited to 45 degrees, the 
level at which a compensable evaluation is warranted under 
Diagnostic Code 5260.  
Accordingly, the medical evidence of record does not include 
results indicating loss of range of motion which would 
require a compensable evaluation for range of motion.  
Therefore, the veteran's arthritis in the right knee is rated 
based on x-ray findings of arthritis only.  A rating in 
excess of 10 percent under Diagnostic Code 5003 for the right 
knee was not warranted at any time.

Post right knee replacement surgery, a temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.30 was assigned 
from May 3, 2006 to May 31, 2006.  
A 100 percent schedular rating was assigned from June 1, 2006 
to June 30, 2007, and a 30 percent disability rating was 
assigned effective from July 1, 2007 forward.

The Board finds that at no time since July 1, 2007 has there 
been either an appreciable worsening or diminution of 
symptoms for the veteran's service-connected status post 
right knee arthroplasty.  The veteran himself has not so 
contended.  The veteran has not submitted any medical 
treatment records which might suggest that any change has 
taken place during any period of time since July 1, 2007.  
Based on the record, the Board finds that a 30 percent 
disability was properly assigned for the entire period from 
July 1, 2007.

In short, the Board sees no reason to assign disability 
ratings in any way other than what has been done by the RO.

Conclusion

For reasons and bases expressed above, the Board concludes 
that a rating in excess of the currently assigned 30 percent 
for the veteran's service-connected right knee disability, 
status post arthroplasty, have not been met.  The Board 
further concludes that a rating in excess of the currently 
assigned 20 percent for the veteran's right knee disability 
prior to May 3, 2006 under Diagnostic Code 5257 have not been 
met and that a rating in excess of the currently assigned 10 
percent for the veteran's right knee disability prior to May 
3, 2006 under Diagnostic Code 5010-5260 have not been met

Extraschedular consideration

In the interest of economy, the Board will discuss referral 
of both service-connected right knee disabilities for 
consideration of extraschedular ratings below.

2.  Entitlement to an increased (compensable) rating for 
service-connected right knee scars.

Relevant law and regulations

The law and regulations regarding increased ratings in 
general have been described above and will not be repeated.

Assignment of diagnostic code

The veteran's right knee scars have been rated by the RO 
under Diagnostic Code 7805 [limitation of function of the 
affected part].  Rating the scars based on limitation of 
function of the right knee under Diagnostic Code 7805 would 
be impractical, since functional loss of the right knee is 
already compensated for via the award of a disability rating 
under Diagnostic Code 5055 and previously under Diagnostic 
Codes 5257 and 5010-5260.  There is no evidence that the 
right knee scars affect the function of the knee.  

The veteran has complained of numbness in the scars.  See the 
August 2008 hearing transcript, page 10.  The Board finds 
that the veteran's complaint of numb scar is somewhat 
analogous to a complaint of painful scar.  See 38 C.F.R. § 
4.20 (2007) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  Therefore, the Board finds that it is 
appropriate to rate the right knee scars under Diagnostic 
Code 7804 rather than Diagnostic Code 7805.

Other diagnostic codes used for rating scars are not 
applicable to the veteran's service-connected scars.  
Diagnostic Code 7800 concerns scars of the head, face, or 
neck and is therefore not applicable to this case.  
Diagnostic Codes 7801 and 7802, pertaining to scars, other 
than head, face, or neck, are also not applicable.  
Diagnostic Code 7801 concerns scars which are deep and cause 
limited motion, of which there is no evidence in this case.  
The report of the April 2007 VA scars examination notes that 
the scars are not deep.  Current Diagnostic Code 7802, 
although concerning superficial scars, is also not 
applicable, since the clinical evidence establishes that the 
service-connected right knee scars involve an area far less 
than that required for a compensable rating under that 
diagnostic code [929 square centimeters or 144 square 
inches].  The report of the April 2007 VA  scars examination 
shows that the anterior scar measured 4 1/2 inches in length 
by 1/2 inch in width, or a total of 2.25 square inches, and 
that the scar on the medial aspect measured 2 inches in 
length by 1/4 inch in width, or a total of 0.5 square inches.  
The total of 2.75 square inches in combination hardly 
approximates the 144 square centimeters which is required for 
a compensable rating.  

A maximum 10 percent rating is warranted for superficial, 
unstable scars under Diagnostic Code 7803.  The report of the 
April 2007 VA scars examination reveals that the scars are 
not unstable.

In short, the veteran's right knee scars will be rated under 
Diagnostic Code 7804.

Schedular criteria
 
A 10 percent rating is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  The provisions of 38 C.F.R. § 4.31 
indicate that in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  See 38 C.F.R. § 4.31 (2007).
    
Analysis

Schedular rating

The reports of the February 2004 and April 2007 VA 
examinations show no tenderness or pain on examination of the 
scars.  Moreover, there are no outpatient treatment reports 
which document a tender or painful scar.  

At the April 2007 VA examination, the veteran complained of 
itching, burning, and tightness in the area of the knee scar.  
However, it is well-settled that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  As noted above, no medical examiner has reported 
that the scar is tender or painful.  

Accordingly, a noncompensable rating is warranted for the 
veteran's right knee cars, which according to the medical 
evidence of record are essentially asymptomatic.  See 38 
C.F.R. § 4.31 (2007).

Fenderson considerations

In this case, the Board finds that at no time from August 22, 
2003 to present has there been any appreciable worsening of 
symptoms associated with the veteran's service-connected 
right knee scars.  Based on the record, the Board finds that 
a noncompensable (zero percent) disability was properly 
assigned for the entire period from August 22, 2003 to the 
present.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included C.F.R. § 3.321(b)(1) in the February 2006 SOC 
and apparently considered the veteran's claims under the 
regulation.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability ratings at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected right knee disabilities, to include scars, is 
inadequate.  
A comparison of the level of severity and symptomatology of 
the veteran's right knee disabilities, to include scars, with 
the established criteria found in the rating schedule for 
knee disabilities and scars shows that the rating criteria 
reasonably describes the veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the veteran has required frequent hospitalizations for 
his right knee disabilities.  It does not appear that the 
veteran has been recently hospitalized for his right knee 
disability except when he underwent the right knee 
arthroplasty.   However, as has discussed above, he was 
compensated at the 100 percent rate under 38 C.F.R. § 44.30 
and then under Diagnostic Code 5055 for over a year 
thereafter.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the 
disabilities.  
There is nothing in the record which suggests that the 
veteran's right knee disabilities markedly impacted his 
ability to perform his job as a communications consultant.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
these service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5055 is denied.

Entitlement to an increased (compensable) disability rating 
for the veteran's service-connected right knee scars is 
denied.




	(CONTINUED ON NEXT PAGE)






REMAND

For reasons explained immediately below, the Board finds that 
the remaining issues on appeal, all of which related to the 
veteran's left knee,  must be remanded for additional 
procedural development.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee scars.
	
4.  Entitlement to an increased disability rating for 
service-connected residuals of an anterior cruciate ligament 
(ACL) repair of the left knee, currently rated  20 percent 
disabling.

5.  Entitlement to an increased disability rating for 
service-connected post-traumatic arthritis of the left knee, 
currently rated 10 percent disabling.

The veteran underwent a total left knee arthroplasty in June 
2008.  The RO has not considered the veteran's claims in 
light of the recent medical evidence.  The RO should be 
afforded the opportunity to consider the veteran's claims in 
the first instance under Diagnostic Code 5055.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

After undertaking any development it 
deems necessary, VBA should again review 
the record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a SSOC should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


